      Case 1:19-cv-00273-SPB Document 10 Filed 05/12/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DALE W. REYNOLDS,                              )
           Plaintiff,                          )       C.A. No. 19-273 Erie
                                               )
                v.                             )
                                               )       District Judge Susan Paradise Baxter
JUDGE MACKENDRICK, et al.,                     )
         Defendants.                           )


                                   MEMORANDUM OPINION


I.     INTRODUCTION

       Plaintiff Dale W. Reynolds, an adult individual residing in Erie, Pennsylvania, filed this

pro se civil rights action on September 20, 2019. On September 27, 2019, Plaintiff submitted

USM-285 service forms for all the Defendants, however, the forms were illegible and

incomplete. So, this Court issued an Order on December 5, 2019, directing Plaintiff to provide

legible and readable USM-285 forms for each Defendant, with complete addresses and zip

codes, by January 6, 2020, so that service could be effectuated [ECF No. 7]. After Plaintiff failed

to comply with this Order, the Court issued a second Order on March 30, 2020, requiring

Plaintiff to submit legible and readable USM-285 service forms for each Defendant by April 15,

2020 [ECF No. 9]. This latter Order specified that Plaintiff's failure to provide the required

service forms within such time would result in dismissal of this case for Plaintiff’s failure to

prosecute. Nonetheless, Plaintiff has still failed to provide the required service instructions for

Defendants to allow this case to proceed against them.



                                                   1
      Case 1:19-cv-00273-SPB Document 10 Filed 05/12/20 Page 2 of 2




II.    DISCUSSION

       The United States Court of Appeals for the Third Circuit has set out a six-factor

balancing test to guide a court in determining whether dismissal of a case is appropriate. Poulis

v. State Farm Fire and Casualty Co., 747 F.2d 863 (3d Cir. 1984). The court must consider: 1)

the extent of the party's personal responsibility; 2) the prejudice to the adversary caused by the

failure to meet scheduling orders and respond to discovery; 3) a history of dilatoriness;

4) whether the conduct of the party or attorney was willful or in bad faith; 5) the effectiveness of

sanctions other than dismissal, which entails an analysis of alternative sanctions; and 6) the

meritoriousness of the claim or defense. Id. at 868. Not all of the six factors need to weigh in

favor of dismissal before dismissal is warranted. Hicks v. Feeney, 850 F.2d 152 (3d Cir. 1988).

       Applying the Poulis factors to the present matter, Plaintiff has taken none of the

necessary steps to prosecute this case against Defendants. Specifically, over the past several

months, Plaintiff has failed to comply with two Orders of this Court directing him to provide

legible USM-285 service forms that are required to effectuate service upon Defendants.

Alternative sanctions, such as monetary penalties, are deemed inappropriate. As a result, this

case will be dismissed for Plaintiff's failure to prosecute.

       An appropriate Order follows.




                                                   2
